DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/13/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, a phrase "or the image capture card further comprises" renders the claim indefinite because it is unclear whether “the image capture card” structurally is related to other element “a test clock signal generation circuit” with optional ‘or’ or required ‘and’ for “the image test system”; For examination purpose Examiner assumes the phrase should read “wherein/and the image capture card further comprises".  See MPEP § 2173.05(d). 
 Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a second transmission interface for transmitting the test signal to the image capture card”. However, specification describes in figs. 1-2 and pg. 7 that the second transmission interface 38 transmits converted test signals (S11,S12,S21,S22,S31,S32) from interface conversion circuit 36 rather than the test signal “S0” from the test object 7 as claimed. Therefore, there remains gap/indefiniteness in necessary structural connections between the specification and the claim. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “obtain a test signal from a test object”, and “obtaining the test signal from the test assembly”. However, specification describes in figs. 1-2 and pg. 7 that either the test signal clock generation circuit (80) obtain the test signal “S0” from test object 7 or the test signal clock generation circuit (80) obtain converted test signal (S1,S2,S3) from test assembly 3 or interface conversion circuit 34. SO, it is not clear how the test signal can be obtained both from test object and test assembly. Therefore, there remains gap/indefiniteness in necessary structural connections between the specification and the claim.
Dependent Claim(s) 2-8, 10-14 and 16-20 not specifically addressed share the same 112(b) rejection as the rejected base claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG et al. (US 20190158722; hereinafter JUNG).
Regarding claim 1, JUNG discloses in figure(s) 1-9 An image test system (para. 102 - image signal processor 260 may generate image data by applying information on an image (for example, information on shaking or noise information), generated by measuring the converted digital signal by the IC 310), comprising: 
a test assembly (210/180; fig. 2) for obtaining a test signal (signal from camera 180) from a test object (para. 38 - lens assembly 210 may collect light emitted or reflected from an object whose image is to be taken), wherein the test assembly comprises an interface conversion circuit (250/180; para. 51 - memory 250 may store, at least temporarily, at least part of an image obtained via the image sensor 230 for a subsequent image processing task; fig. 2) for converting signal transmission form of the test signal; and 

    PNG
    media_image1.png
    410
    486
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    600
    481
    media_image2.png
    Greyscale

an image capture card (image sensor 230, image signal processor 260 and interface 177 card of network environment 100; para. 32 - interface 177 may include a secure digital (SD) card interface; fig. 1) for obtaining the test signal from the test assembly (para. 35 - camera module 180 may capture a still image or moving images), and obtaining an image data (image data 519; fig. 5) from the test signal, 
wherein the image test system further comprises a test signal clock generation circuit (generate clock signal 503, correct clock signal 511; fig. 5) for obtaining a test signal clock (clock signal 513) from the test signal, or the image capture card further comprises a pair of clock input pins (@503, 511) for obtaining the test signal clock (para. 10 -  generating a clock signal for the operation of an image sensor within the camera module) transmitted from the test object directly.

Regarding claim 2, JUNG discloses in figure(s) 1-9 the image test system as claimed in claim 1, wherein the test signal clock generation circuit is arranged in the test assembly (para. 10 - generating a clock signal for the operation of an image sensor within the camera module) or the image capture card.

Regarding claim 9, JUNG discloses in figure(s) 1-9 a test assembly arranged in an image test system having an image capture card (para. 102 - image signal processor 260 may generate image data by applying information on an image (for example, information on shaking or noise information), generated by measuring the converted digital signal by the IC 310), comprising: 
a first transmission interface (transmit first control signal to IC step 803; fig. 8) for obtaining a test signal from a test object (para. 38 - lens assembly 210 may collect light emitted or reflected from an object whose image is to be taken); 
a test signal clock generation circuit (generate clock signal step 805) for obtaining a test signal clock from the test signal, and transmitting the test signal clock to the image capture card (provide clock signal to image sensor step 809); 
an interface conversion circuit for converting signal transmission form of the test signal (250/180; para. 51 - memory 250 may store, at least temporarily, at least part of an image obtained via the image sensor 230 for a subsequent image processing task; fig. 2); and 
a second transmission interface for transmitting the test signal to the image capture card (transmit second control signal to image sensor step 809; aquire image step 811; para. 32 - interface 177 may include a secure digital (SD) card interface; fig. 1).

Regarding claim 15, JUNG discloses in figure(s) 1-9 An image capture card arranged in an image test system having a test assembly configured to obtain a test signal from a test object and provided with an interface conversion circuit for converting signal transmission form of the test signal, comprising: 
a test signal clock generation circuit (generate clock signal 503, correct clock signal 511; fig. 5) for obtaining the test signal from the test assembly, and obtaining a test signal clock (clock signal 513) from the test signal (signal from camera 180); and 
a logic processing unit (image sensor 230, image signal processor 260 and interface 177 card of network environment 100; para. 32 - interface 177 may include a secure digital (SD) card interface; fig. 1) for obtaining an image data (image data 519; fig. 5) from the test signal according to the test signal clock (clock signal 513).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of ZHU et al. (US 20130286220).
Regarding claim 8, JUNG teaches in figure(s) 1-9 the image test system as claimed in claim 1, 
JUNG does not teach explicitly wherein when the image capture card comprises the pair of clock input pins for obtaining the test signal clock directly from the test object, a signal transmission distance of the test signal clock from the test object to the image capture card is substantially equal to a signal transmission distance of the test signal from the test object through the test assembly to the image capture card.
However, ZHU teaches in figure(s) 1 wherein when the image capture card comprises the pair of clock input pins for obtaining the test signal clock (SCL; para. 12 - test signals include horizontal synchronizing signals, vertical synchronizing signals, serial data (SDA) signals, serial clock (SCL) signals) directly from the test object (microchip 40; fig. 1), a signal transmission distance (distance of signal transmission 30) of the test signal clock from the test object (40) to the image capture card (200) is substantially equal to a signal transmission distance of the test signal from the test object through the test assembly (test assembly 100) to the image capture card.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JUNG by having wherein when the image capture card comprises the pair of clock input pins for obtaining the test signal clock directly from the test object, a signal transmission distance of the test signal clock from the test object to the image capture card is substantially equal to a signal transmission distance of the test signal from the test object through the test assembly to the image capture card as taught by ZHU in order to provide "image signals captured by the optical camera and the CCD are transmitted to the motherboard of the camera, and are processed by an embedded image processor of the motherboard. Thus, a performance of the embedded image processor can be tested according to image qualities." (para. 4).

Allowable Subject Matter
Claim(s) 3-7, 10-14 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 3, 10 and 16 the prior arts of record do not fairly teach or suggest “wherein the test signal comprises a first sub-signal, a second sub-signal and a third sub-signal, and the test signal clock generation circuit comprises a first input terminal, a first clock obtaining module, a second input terminal, a second clock obtaining module, a third input terminal, a third clock obtaining module and a circuit output terminal, and wherein the first input terminal is provided for obtaining the first sub-signal, the first clock obtaining module is provided for obtaining a first sub-signal clock from the first sub-signal and transmitting the first sub-signal clock to the circuit output terminal, the second input terminal is provided for obtaining the second sub-signal, the second clock obtaining module is provided for obtaining a second sub-signal clock from the second sub-signal and transmitting the second sub-signal clock to the circuit output terminal, the third input terminal is provided for obtaining the third sub-signal, the third clock obtaining module is provided for obtaining a third sub-signal clock from the third sub-signal and transmitting the third sub-signal clock to the circuit output terminal, and the circuit output terminal is provided for combining the first sub-signal clock, the second sub-signal clock and the third sub-signal clock to form the test signal clock.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 4-7, 11-14 and 17-20 are objected for dependent upon claim(s) 3, 10 or 16.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868